DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 29-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal (US 20030148401).
With respect to claim 17, Agrawal discloses a biocompatible micropillar array substrate (MAS) comprising a plurality of micropillars (Figure 1B:20 and Figure 2A:201) arranged on the surface of a flat substrate.  This is described in at least paragraphs [0098]-[0104].  Paragraph [0080] further states that the substrate and micropillars are made from a variety of biocompatible polymers.  Figure 2A shows that the micropillars 201 are spaced approximately 2 microns from central axis to central axis, and paragraph [0101] teaches that the micropillars may have a height within the range of 5 to 10 microns.  Paragraphs [0020], [0080] and [0121] teach that the substrate is a glass, ceramic, metal, non-metal or polymer slide, and that the micropillars are created using a process that involves spin coating a polymer layer onto the substrate.  With respect to the limitation “wherein the biocompatible MAS is prepared…” (i.e. the final paragraph of the body of the claim), it is well-established that apparatus claims are defined by the claimed product – not the method of production.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See MPEP 2113.  Here, the apparatus of Agrawal meets all the structural limitations set forth in the claim, and therefore there is a presumption that it is identical the product produced by the claimed method.
With respect to claims 29-31, Agrawal discloses the apparatus as described above.  The claims are directed to a “biocompatible micropillar array substrate”.  The PDMS replica is not a structural component of the claimed biocompatible MAS, but is instead a component used in the production of the claimed biocompatible MAS, and therefore is not given substantial weight when determining the patentability of the claimed product.  Again, see MPEP 2113.
With respect to claim 32-36, Agrawal discloses the apparatus as described above.  The claims are directed to a “biocompatible micropillar array substrate”.  The silicon MAS is not a structural component of the claimed biocompatible MAS, but is instead a component used in the production of the claimed biocompatible MAS, and therefore is not given substantial weight when determining the patentability of the claimed product.  Again, see MPEP 2113.
With respect to claim 37, Agrawal discloses the apparatus as described above.  Agrawal further states in at least paragraphs [0025], [0035] and [0118] that the biocompatible MAS is functionalized with antibodies.
With respect to claim 38, Agrawal discloses the apparatus as described above.  Agrawal teaches that each of the micropillars may have a cylindrical shape, a diameter of 0.8 to 2 microns, and a spacing of 2 microns or less.  This is taught in at least paragraphs [0098]-[0101] and [0162] and shown in at least Fig. 2A.

Response to Arguments
Applicant's arguments filed 26 October 2022 have been fully considered but they are not persuasive.
	Agrawal shows in Fig. 2A that the centers of each micropillar are offset by approximately 2 microns.
[AltContent: oval]
    PNG
    media_image1.png
    401
    686
    media_image1.png
    Greyscale


	Furthermore, it is well established that product-by-process claims are not limited to the manipulations of the recited steps, but rather only by the structure implied by the steps.  Here, there is nothing on the record to suggest that an array of micropillars produced using a molding step that involves a replica (as set forth in the claims) would necessarily be physically different that an equivalent array of micropillars produced using another prior art technique (e.g. etching), such that the difference is specifically and exclusively attributable to only the change in method of production.  The fact that an array is either molded or etched does not change the end product – i.e. the pillars will still have the same defined dimensions.  This is especially true when the same material (glass, ceramic, metal, non-metal or polymer) is used.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799